UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7071


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEITH DONNELL MASSENBURG,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:12-cr-00274-MJG-1; 1:13-cv-03920-MJG)


Submitted:   January 14, 2016             Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Donnell Massenburg, Appellant Pro Se.       Henry Brandis
Marsh, Jr., Special Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Keith     Donnell        Massenburg       seeks   to    appeal       the    district

court’s    order      denying      relief    on    his   28    U.S.C.      § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues      a    certificate       of     appealability.            28     U.S.C.

§ 2253(c)(1)(B) (2012).             A certificate of appealability will not

issue     absent      “a    substantial       showing         of    the    denial    of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El   v.    Cockrell,        537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Massenburg has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense       with      oral    argument     because         the    facts    and     legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3